PHILLIPS, Judge.
The prejudicial effect of the prosecutor’s questions to defendant about sexually abusing his 5-year-old daughter is too obvious for discussion, and the only question presented in regard thereto is whether the court erred in permitting the questions to be asked and in refusing to instruct the jury to disregard them. That the questions concerned specific acts by defendant collateral to this case was no drawback. A defendant who takes the stand may be asked about collateral misdeeds that tend to show his criminal conduct, intent or motive in the case being tried. Rule 608 and Rule 404(b), N.C. Rules of Evidence. But such questions must have a good faith basis, State v. Pilkington, 302 N.C. 505, 276 S.E. 2d 389, cert. denied, 454 U.S. 850, 70 L.Ed. 2d 140, 102 S.Ct. 290 (1981), and the only basis for the questions asked defendant was the confused, contradictory and unreliable statement of a 5-year-old child who the court ruled was incompetent to testify. Since the child herself was incapable of informing the jury firsthand of the events that the State claimed she participated in, we do not believe it was proper for the prosecutor to advise the jury of these purported events based on his secondhand understanding of what the child knew and had said. Though done by questions put to a defendant during cross-examination the State may not inform the jury of purported misdeeds by the defendant that firsthand knowledge of its source does not support. The ruling by the court that the child was an incompetent witness to the purported events left no support whatever for the prosecutor’s disparaging questions, and the court erred both in permitting the questions and in failing to instruct the jury to disregard them.
The defendant’s only other contention, that the court misstated the evidence in charging the jury, is not ruled on since the statement complained of is not likely to be repeated when the case is retried.
*632New trial.
Judges Webb and Johnson concur.